1    MCFARLIN LLP
     Timothy G. McFarlin (State Bar No. 223378)
2    Email: tim@mcfarlinlaw.com
     Jarrod Y. Nakano (State Bar No. 235548)
3    Email: jarrod@mcfarlinlaw.com
4
     4 Park Plaza, Suite 1025
     Irvine, California 92614                            JS-6
     Telephone: (949) 544-2640
5    Fax: (949) 336-7612
6    Attorneys for Plaintiff
     DAVID BAUTISTA HERNANDEZ
7
8                           UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   DAVID BAUTISTA HERNANDEZ, Case No.: 8:18-CV-1167-JVS-KES
     an Individual,
12                             Judge: Hon. James V. Selna
                    Plaintiff, Courtroom: C10
13
                       v.
14                                      ORDER FOR JOINT STIPULATION
     WELLS FARGO BANK, N.A., a          FOR DISMISSAL WITH PREJUDICE.
15   National Association; PHH
     MORTGAGE CORPORATION, a
16   New Jersey Corporation; MTC
     FINANCIAL, INC. DBA TRUSTEE
17   CORPS, a California Corporation;
     and DOES 1 through 100; Inclusive,
18
                        Defendants.
19
20
21
22
23
24
25
26
27
28
                                          -1-
                                        ORDER FOR JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                             CASE NO.: CASE NO.: 8:18-CV-1167-JVS-KES
1
           WHEREAS, Defendants WELLS FARGO BANK, N.A.; PHH MORTGAGE
2
     CORPORATION; MTC FINANCIAL, INC. DBA TRUSTEE CORPS
3
     (collectively, the “Defendants”) on one hand, and Plaintiff DAVID BAUTISTA
4
     HERNANDEZ (“Plaintiff”), on the other hand, stipulated, through their respective
5
     attorneys of record, pursuant to Federal Rule of Civil Procedure Rule 41(a), that all
6
     claims and demands asserted by Plaintiff in this action shall be dismissed with
7
     prejudice, each party to bear their own costs and attorney fees; and
8
           WHEREAS, it appears to the Court that the terms of the stipulation appear
9
     proper, and upon good cause showing,
10
           IT IS HEREBY ORDERED that all claims and demands asserted by
11
12   FAIRON in this action shall be and hereby are dismissed.

13         IT ISH HEREBY ORDERED with prejudice, each party to bear their own

14   costs and attorney’s fees.

15
     DATED: September 03, 2019
16
17
                                            By:     ___________________________
18                                                  Hon. James V. Selna
19                                                  US District Court Judge

20
21
22
23
24
25
26
27
28
                                              -2-
                                            ORDER FOR JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                                 CASE NO.: CASE NO.: 8:18-CV-1167-JVS-KES
